DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the amended claim language did not fully overcome all of the existing rejections under 35 U.S.C. 112(b) and raised new issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 8, 9, 11, 12, 14, 15, 20, 22, 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
While claim 1, line 9, recites “a respective back-end server of the plurality of back-end servers” it is unclear as to what exactly is being referenced, as the language of “respective” suggests referencing multiple items, however the claim language is singular regarding a respective back-end server.  It is unclear if applicant intended to reference a single server or instead each respective server of the plurality of servers.

While claim 1, line 18, recites “a respective front -end server of the plurality of front -end servers” it is unclear as to what exactly is being referenced, as the language of “respective” suggests referencing multiple items, however the claim language is singular regarding a respective front-end server.  It is unclear if applicant intended to reference a single server or instead each respective server of the plurality of servers.

While claim 1, line 29, recites “a respective entity reference” it is unclear as to what exactly is being referenced, as the language of “respective” suggests referencing multiple items, however the claim language is singular regarding a respective entity reference.  It is unclear if applicant intended to reference a single entity reference or instead each respective entity reference of plural entity references.

While claim 1, lines 30-31, recites “a back-end server”, it is unclear if this is meant to reference the “plurality of back-end servers”, the “first and second back-end servers” or the “a respective back-end server”.

While claim 1, line 14, recites “first and second back-end servers”, it is unclear if this is meant to reference the single “a respective back-end server of the one or more back-end servers” of line 9 and whether either the “first” or “second” back-end server are also the “a respective back-end server”.

While claim 24, lines 7-8, recites “a respective back-end server of the plurality of back-end servers” it is unclear as to what exactly is being referenced, as the language of “respective” suggests referencing multiple items, however the claim language is singular regarding a respective back-end server.  It is unclear if applicant intended to reference a single server or instead each respective server of the plurality of servers.

While claim 24, lines 12-13, recites “a respective front-end server of the plurality of front-end servers” it is unclear as to what exactly is being referenced, as the language of “respective” suggests referencing multiple items, however the claim language is singular regarding a respective front-end server.  It is unclear if applicant intended to reference a single server or instead each respective server of the plurality of servers.

While claim 24, line 23-24, recite “first and second back-end servers”, it is unclear if this is meant to reference the single “a respective back-end server of the one or more back-end servers” of line 9 and whether either the “first” or “second” back-end server are also the “a respective back-end server”.

While claim 24, lines 27-28, recite “a back-end server”, it is unclear if this is meant to reference the “plurality of back-end servers”, the “first and second back-end servers” or the “a respective back-end server”.

While claim 26, lines 6-7, recites “a respective back-end server of the plurality of back-end servers” it is unclear as to what exactly is being referenced, as the language of “respective” suggests referencing multiple items, however the claim language is singular regarding a respective back-end server.  It is unclear if applicant intended to reference a single server or instead each respective server of the plurality of servers.

While claim 26, lines 14-15, recites “a respective front-end server of the plurality of front-end servers” it is unclear as to what exactly is being referenced, as the language of “respective” suggests referencing multiple items, however the claim language is singular regarding a respective front-end server.  It is unclear if applicant intended to reference a single server or instead each respective server of the plurality of servers.

While claim 24, line 10-11, recite “first and second back-end servers”, it is unclear if this is meant to reference the single “a respective back-end server of the one or more back-end servers” of line 9 and whether either the “first” or “second” back-end server are also the “a respective back-end server”.



Allowable Subject Matter
Claims 1, 2, 6, 8, 9, 11, 12, 14, 15, 20, 22, 24-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/Primary Examiner, Art Unit 2424